Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-2, 5-6, 9-10 and 14-45 are pending. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 10/14/2020 have been withdrawn due to Applicant’s amendments in the Paper filed 4/14/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 9-10 and 14-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “a liner comprised a polymer blend comprised of polyethylene, polypropylene, or another polyolefin plastic or any combination of same” in amended Claim 1, lines 3-4 is vague and indefinite as it is unclear whether Applicant intends because of the “blend” language for there to be at least 2 of the listed polymers or something else.  The language tracks the language at Page 2, but for the “blend” language.  It is unclear whether Applicant is prohibiting there from just being one polymer.

    PNG
    media_image1.png
    96
    706
    media_image1.png
    Greyscale

Page 2 of the Specification lists the three polymers for the liner but does not state they are blend.  This language appears to state the polymer can just be polyethylene but does not require polyethylene to be blended with another polymer like polypropylene.

    PNG
    media_image2.png
    133
    712
    media_image2.png
    Greyscale

The Specification at Page 6 appears to be the only place in the Specification where “blend” is used.

    PNG
    media_image3.png
    105
    700
    media_image3.png
    Greyscale

The phrase “said liner not having any slip resin or slip additive in said polymer blend” in Claim 1, line 13 is vague and indefinite as it appears to be contrary what Applicant states at page 2 of the Specification.

    PNG
    media_image4.png
    381
    700
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1-2, 5-6, 9-10 and 14-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2012/0164202) in view of Savage (US 2014/0166739).
The claims are interpreted as being directed to a liner and not a liner in combination with objects, floor or ground or plural pieces and not a method of using or making.  The method language is interpreted to the extent that it further describes the liner.
The phrase “flat layer” in Claim 1, line 5 and Claim 10, line 5 is interpreted as including a surface having a textured surface or a surface with projections and other surface profiles including smooth or non-smooth surfaces.  Claim 10 further defines the flat layer as having a textured surface.
Claim 1 does not state the “flat layer” is textured or not textured.
Claims 1 and 10 do not state the “flat layer” cannot have a surface profile.
Claims 1 and 10 do not negatively exclude any profiles.
Regarding Claim 1, Harris (‘202) teaches products that are capable of being used as a liner (See Abs., paras. 55, 61, 76, 78, 80-87, 89-92, 97 and FIGs 1-4, 15A-B, 17-24B, 29A-29B and Claims 1-2, 6-7, 13, 15 and 33.) 

    PNG
    media_image5.png
    590
    521
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    532
    511
    media_image6.png
    Greyscale

 a liner used for placement on a floor or ground surface for objects to be placed upon (See FIGs 1-2.) comprising: a liner comprised a polymer blend comprised of polypropylene (See Abs., para. 89, polypropylene and other materials.); said liner comprising a top surface and a bottom surface (See paras. 61-62, FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.); said bottom surface of said liner providing a moisture barrier (See paras. 61-62, FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.); said liner comprising a material that protects objects that are placed on said liner from microbes, fungus, mold, mildew, and moisture that are found on the surface that said liner is placed on (See Abs., paras. 89 and Claims 1-2 and 33.  The claims do not state the barrier material is waterproof under all possible conceivable scenarios.); said liner configured to create a clean, dry surface (See paras. 55-62 and FIGs 1-2.): said liner not having any slip (See Abs., paras. 55-62 and 89 where the slip resin or slip additive are not mentioned.), however, fails to expressly disclose said liner consisting of a single 2-dimensional flat layer for placement on a floor or ground surface where objects are placed upon said liner.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein the liner is a single layer that is manufactured from antibacterial/antimicrobial material to provide a safe surface for a user (See paras. 33 and 36, FIG-3 and Claims 1 and 6.).

    PNG
    media_image7.png
    750
    452
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) liner is one layer as illustrated in the Figures (See FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.  The single layer when rolled is illustrated in FIG-5.).  Savage (‘739) liner is also one layer.  Making one or more layers would 

    PNG
    media_image8.png
    538
    455
    media_image8.png
    Greyscale

Regarding Claim 2, Harris (‘202) teaches the liner discussed above with antimicrobial surfaces (See Abs., paras. 2 and 4.), however, fails to expressly disclose wherein an antimicrobial and/or antifungal compound to inhibit growth of mold and mildew.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein the liner is manufactured from antibacterial/antimicrobial material to provide a safe surface for a user (See paras. 33 and 36 and FIG-3.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that Harris’ (‘202) waterproof liner in view of Savage (‘739) that is usable as an exercise mat or a shower curtain or a shower liner is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  For the exercise mat, it would have been obvious that users should not slip, thus, it would have been obvious to provide the structure with 
Regarding Claim 5, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein the width of an individual liner is approximately two inches to 60 feet.
It would have been within the skill set of a person having ordinary skill in the art to provide a liner with any suitable dimension and appearance that can function as intended and satisfy the aesthetic subjective preferences of a user.
Regarding Claim 6, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein the length of an individual liner is two inches to 60 feet.
It would have been within the skill set of a person having ordinary skill in the art to provide a liner with any suitable dimension and appearance that can function as intended and satisfy the aesthetic subjective preferences of a user.
Regarding Claim 9, Harris (‘202) teaches wherein said liner has a thickness of 0.05 millimeter to 10.0 millimeter thick (See para. 8 wherein the liner has a thickness of 9.525 mm (3/8”).).
Regarding Claim 10, Harris (‘202) teaches products that are capable of being used as a liner used for placement on a floor or around surface for objects to be placed upon (See Abs., paras. 55, 61, 76, 78, 80-87, 89-92, 97 and FIGs 1-4, 15A-B, 17-24B, 29A-29B and Claims 1-2, 6-7, 13, 15 and 33.) comprising: a liner comprised a polymer blend polypropylene (See para. 89, polypropylene.); said liner comprising a top surface and a bottom surface (See FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.); said bottom surface of said liner providing a moisture barrier: said liner comprising a material that protects objects that are placed on said liner from microbes, fungus, mold, mildew, and moisture that are found on the surface that said liner is placed on (See Abs., paras. 89 and Claims 1-2 and 33.  The claims do not state the barrier material is waterproof under all possible conceivable scenarios.); said liner further comprises a non-slip additive or non-slip resin that is blended into a polymer to produce a finished product with a (See FIGs 1-2.), however, fails to expressly disclose said liner consisting of a single 2-dimensional flat layer for placement on a floor or ground surface where objects are placed upon said liner.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein the liner is a single layer that is manufactured from antibacterial/antimicrobial material to provide a safe surface for a user (See paras. 33 and 36 and FIG-3.).
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) liner is one layer as illustrated in the Figures (See FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.  The single layer when rolled is illustrated in FIG-5.). Savage’s (‘739) liner is also one layer.  Making one or more layers would have been within the skill set of a person having ordinary skill in the art to provide a strong liner that can function as intended.
Regarding Claim 14, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner is comprised of only LLDPE (linear low density polyethylene) and LDPE (low density polyethylene).
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner usable as a shower curtain or a shower liner or an exercise mat that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  Substituting one similar polymer for another would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide an effective liner usable as intended.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 15, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner is comprised of LLDPE (linear low density polyethylene), LDPE (low density polyethylene), HDPE (high density polyethylene) or any combination of same.
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner usable as a shower curtain or a shower liner or an exercise mat that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed to provide a liner that can provide a moisture barrier can function as intended.  Substituting one similar polymer for another would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide an effective liner usable as intended.
Regarding Claim 16, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner further comprises reprocessed resin.
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner usable as a shower curtain or a shower liner or an exercise mat that is made from the same polypropylene or could be reprocessed resin based on availability and mechanical properties to provide a liner that can provide a moisture barrier and function as intended.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 17, Harris (‘202) the liner discussed above, however, fails to expressly disclose wherein said liner comprises reprocessed resin, non-slip resin, non-slip additive or any combination of same.
Making any selection of known materials and additives would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 18, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner comprises a material without reprocessed resin to control slip factor or static electricity properties of said liner.
Making any selection of known materials would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 19, Harris (‘202) teaches wherein said liner is reusable (See FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.).
Regarding Claim 20, Harris (‘202) teaches wherein said liner is washable (See para. 61 and FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B where the yoga/bath mats or other liner can clearly be washed if desired.).
Regarding Claim 21, Harris (‘202) teaches wherein said liner is washable in a washing machine (See para. 61 and FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B where the yoga/bath mats or other liner can clearly be washed if desired.).
Regarding Claim 22, Harris (‘202) teaches wherein said liner provides protection to said objects placed on top of said liner from elements below said liner whether said liner used indoors or outdoors (See para. 61 and FIGs 1-5.).
Regarding Claim 23, Harris (‘202) teaches wherein said liner can withstand temperatures ranging from approximately -50 degrees Fahrenheit to 150 degrees Fahrenheit, regardless of any wind chill factors (See para. 61 and FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B where the liner clearly is capable of being used within the claimed range as the composition is substantially the same.  Furthermore, a bather or yoga athlete could clearly use the liner within the temperature range.).
Regarding Claim 24, Harris (‘202) teaches wherein said liner is used for placement on said floor or on said ground surface of storage units, self-storage units, portable storage containers or moving containers, garages, cellars, basements, attics, truck beds, tractor trailer beds, flatbed trucks, (See para. 61 and FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B where the liner clearly is capable of being placed on the surfaces as set forth in the claims as the composition and structure are substantially the same.  How a user uses the liner is up to the subjective discretion of the user.).
Regarding Claim 25, Harris (‘202) teaches wherein said ground surface consists of grass, dirt and sand, or surfaces made from materials such as concrete, polyurethane, tile, wood, stone, straw or glass  (See para. 61 and FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B where the liner clearly is capable of being placed on the surfaces as set forth in the claims as the composition and structure are substantially the same.  How a user uses the liner is up to the subjective discretion of the user.).
Regarding Claim 26, Harris (‘202) teaches an attachment mechanism for attaching said liner to a surface (See para. 61 and FIGs 1-2 and 5 where the liner is capable of being attached by a mechanism if desired.  The claims are directed to a liner and not an attachment mechanism/adhesive.).
Regarding Claim 27, Harris (‘202) teaches wherein said attachment mechanism comprises an adhesive (See para. 61 and FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B where the liner is capable of being attached to an adhesive if desired.  The claims are directed to a liner and not an attachment mechanism/adhesive.).
Regarding Claim 28, Harris (‘202) teaches wherein said liner comprises an attachment mechanism for attaching said liner to grass, dirt or sand surface (See FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.  The claims are directed to a liner and not an attachment mechanism/adhesive.).
Regarding Claim 29, Harris (‘202) teaches a device, said device comprising a hole where an instrument, such as a stake enters said hole and a ground surface such as grass dirt or sand holding said liner to said ground surface (See FIGs 1-4, 11, 15A-B, 17-24B, 29A-29B.  The claims are directed to a liner and not an attachment mechanism/adhesive.)
Regarding Claim 30, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said anti-fungai and antimicrobial agents comprise one or more of copper (II) 8-quinolinolate; zinc oxide; zinc-dimethyl dithiocarbamate; 2-mercaptobenzothiazole, zinc salt; barium metaborate; tributyl tin benzoate; bis tributyl tin salicylate; tributyl tin oxide; parabens: ethyl parahydroxybenzoate; propyl parahydroxybenzoate; methyl parahydroxybenzoate; and butyl parahydroxybenzoate; methylenebis(thiocyanate); l,2-benzisothiazoline-3-one; 2-mercaptobenzo-thiazole; 5-chloro-2-methyl-3 (2H)-isothiazolone; 2-methyl-3(2H)-isothiazolone; zinc 2-pyridinethiol-N-oxide; tetra-hydro-3,5-di-methyl-2H-l,3,5- thiadiazine-2-thione; N-trichloromethyl-thio-4-cyclohexene-l,2-dicarboximide; 2-n-octyl-4-isothiazoline-3-one; 2,4,5,6-tetrachloro-isophtalonitrile; 3-iodo-2-propynyl butylcarbamate; diiodomethyl-p-tolylsulfone; N-(trichloromethyl-thio)phthalimide; potassium N-hydroxy-methyl-N-methyl-dithiocarbamate; sodium 2-pyridinethioi-l-oxide; 2-(thiocyanomethyithio) benzothiazole; 2-4(-thiazolyl)benzimidazole.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein the liner is a single layer that is manufacture from antibacterial/antimicrobial material to provide a safe surface for a user (See paras. 33 and 36 and FIG-3.).
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner in view of Savage (‘739) would incorporate known agents and be usable as an exercise mat or a shower curtain or a shower liner that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  For the exercise mat, it would have been obvious that users should not slip, thus, it would have been obvious to provide the structure with ingredients that reduce slipping.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 31, Harris (‘202) teaches the liner discussed above with agents (See Abs. paras. 2 and 4.), however, fails to expressly disclose wherein said anti-microbial agents and/or anti-fungal agents are mixed with said resins in a suitable concentration to act as antimicrobial agents and/or anti-fungal agents and said liner extruded on a blown or cast film extruder.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein the liner is a single layer that is manufactured from antibacterial/antimicrobial material to provide a safe surface for a user (See paras. 33 and 36 and FIG-3.).
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner in view of Savage (‘739) could be extruded if desired and usable as an exercise mat or a shower curtain or a shower liner that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  For the exercise mat, it would have been obvious that users should not slip, thus, it would have been obvious to provide the structure with ingredients that reduce slipping.  Making any selection of method and material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 32, Harris (‘202) teaches the liner discussed above including anti-microbial agents (See Abs. and paras. 2 and 4.), however, fails to expressly disclose wherein said anti-microbial agents and/or anti-fungal agents are applied to said liner in a suitable concentration to act as antimicrobial agents and/or anti-fungal agents after said liner is extruded on a blown or cast film extruder.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein the liner is a single layer that is manufactured from antibacterial/antimicrobial material to provide a safe surface for a user (See paras. 33 and 36 and FIG-3.)
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner in view of Savage (‘739) usable as an exercise mat or a shower curtain or a shower liner that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  For the exercise mat, it would have been obvious that users should not slip, thus, it would have been obvious to provide the structure with ingredients that reduce slipping.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 34, Harris (‘202) teaches wherein said liner conforms to said surface upon which it is placed (See FIGs 1-2 and 5.).
Regarding Claim 35, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner comprise a blend of plastic resins that include re-processed plastic.
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner usable as a shower curtain or a shower liner or an exercise mat that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 36, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner has printing on its surface.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein said liner has printing on its surface to provide information for a user (See Abs., paras. 33-36 and FIG-3, QR printing #7 and other printing.)
It would have been within the skill set of a person having ordinary skill in the art to provide Harris’ (‘202) liner with any suitable advertising and appearance as taught by Savage (‘739) to inform a user.
Regarding Claim 37, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner comprises logos to provide messages including brand reinforcement.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein said liner has printing on its surface to provide information for a user (See Abs., paras. 33-36 and FIG-3, QR printing #7 and other printing.).
It would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide Harris’ (‘202) liner with any suitable advertising, including logos and appearance as taught by Savage (‘739) to inform a user.
Regarding Claim 38, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner has a series of repeating logos printed on said liner.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein said liner has printing on its surface to provide information for a user (See Abs., paras. 33-36 and FIG-3, QR printing #7 and other printing.).
It would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide Harris’ (‘202) liner with any suitable advertising including logos and appearance as taught by Savage (‘739) to inform a user.
Regarding Claim 39, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein advertising is printed on said liner to communicate messages, coupons or contests to customers.
Savage (‘739) teaches a similar type of liner as taught by Harris (‘202) wherein said liner has printing on its surface to provide information for a user (See Abs., paras. 33-36 and FIG-3, QR printing #7 and other printing.).
It would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide Harris’ (‘202) liner with any suitable advertising and messages as taught by Savage (‘739) to inform a user.
Regarding Claim 40, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner contains a fragrance.
It would have been within the skill set of a person having ordinary skill in the art to provide a liner with any suitable fragrance to counteract foul odors generated by users and storage that can function as intended and satisfy the aesthetic subjective preferences of a user.
Regarding Claim 41, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner contains an odor-neutralizing agent.
It would have been within the skill set of a person having ordinary skill in the art to provide a liner with any suitable agent, fragrance to counteract foul odors generated by users and storage that can function as intended and satisfy the aesthetic subjective preferences of a user.
Regarding Claim 42, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner is transparent.
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner usable as a shower curtain or a shower liner or an exercise mat that is made from the same polypropylene, antimicrobial additives and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier can function as intended.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 43, Harris (‘202) teaches the liner discussed above, however, fails to expressly disclose wherein said liner is translucent.
It would have been obvious to a person having ordinary skill in the art that Harris’ (‘202) waterproof liner usable as a shower curtain or a shower liner or an exercise mat that is made from the same polypropylene and other additives as Applicant could also be made from other polymers and additives as claimed so as to provide a liner that can provide a moisture barrier with desirable appearance that can function as intended.  Making any selection of material would have been within the skill set of a person having ordinary skill in the art to provide a liner that can function as intended.
Regarding Claim 44, Harris (‘202) teaches wherein said liner is opaque (See paras. 4 and 88.).
Regarding Claim 45, Harris (‘202) teaches wherein said liner comprises color from tinted resins (See paras. 4 and 88.).
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended claims are discussed above.
The previously cited prior art, other than Harris et al. (US 2012/0164202), have been withdrawn.
Applicant’s amendment to Independent Claim 1 is confusing as it appears to contradict the Specification.
At page 2 of the Specification Applicant states it is an object to have a non-slip/(no slip) additive and non-slip resin.

    PNG
    media_image4.png
    381
    700
    media_image4.png
    Greyscale

Amended Claim 1 appears to be the opposite of what is the objective as stated at page 2 of the Specification by stating “not having”.

    PNG
    media_image9.png
    89
    589
    media_image9.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	April 15, 2021